DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
   
                                  Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 01/07/2020, 06/21/2021 and 12/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                                   Claim Objections

Claim 14 is objected to because of the following informalities:
Claim 14 line 3 recites a typographical error “an first cylinder” that should be rewritten as, “a first cylinder”. 
Claim 14 line 4 recites a typographical error “an second cylinder” that should be rewritten as, “a second cylinder”. 

                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 1 and 14 recite “the circumference”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a circumference --.
Claims 3 and 16 recite the limitation “a generally opposite direction” is unclear.  All instances of the word "generally", "general" or "standard" are indefinite as to the metes and bounds of what is "generally" and what is not. Please delete all instances. The recitation of "a generally opposite direction" is indefinite and should be changed to "an opposite direction". 
Claims 4 and 17 recite the limitation “general direction” is unclear.  All instances of the word "generally", "general" or "standard" are indefinite as to the metes and bounds of what is "general" and what is not. Please delete all instances. The recitation of "the same general direction" is indefinite and should be changed to "same direction". 
Claim 14, 19-20 and 11 recite “the inner cylinder”, which is confusing as it is unclear how it relates to the previous recitation of “first or second cylinders” above in claim 14. For examination purposes, the limitation is being considered as -- the first cylinder --.
Claim 14 recites “the inner circumference”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- an inner circumference --.
Claim 15 recites “the outer cylinder”, which is confusing as it is unclear how it relates to the previous recitation of “first or second cylinders” above in claim 14. For examination purposes, the limitation is being considered as – the second cylinder --.
                                                                      
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Burgers et al. (US 8,474,515) in view of Wadle et al. (US 2012/0104046).                                           
In regards to claim 1, Burgers discloses a freezing cylinder (cylindrical heat exchanger 10; Figs. 1 and 6-6B) for use in a semi-frozen product dispensing apparatus (head exchangers, col 2, lines 47-48; heat exchangers are well known in the art to be used in a variety of applications such as use in product dispensing apparatus), the freezing cylinder comprising: an inner cylinder (12; Fig. 6) having an inlet end (48) and an outlet end (52); an outer cylinder (34) having an inlet end (48) and (52), wherein the outer cylinder (34) is disposed coaxially over the inner cylinder (outer cylinder 34 coaxially over inner cylinder 12; Fig. 6); 
       a plurality of channels (channels 38) on an exterior surface of the inner cylinder (12) that extend parallel with a longitudinal axis (A; Fig. 1) of the inner cylinder (12), wherein the plurality of channels (38) are located between the inner cylinder (12) and outer cylinder (34); 
        a first inlet header (manifold 44; Fig. 6) around the circumference of the inner cylinder (12), wherein the first inlet header (44) is located near the inlet end of the inner cylinder (12); and 
        an outlet header (manifold 46; Fig. 6) around the circumference of the inner cylinder (12), wherein the outlet header (46) is located near the outlet end of the inner cylinder (Fig. 6), wherein the outlet header (46) is in fluid communication with the plurality of channels (38).  
            The embodiment as seen in Fig 6-6B of Burgers does not explicitly teach a second inlet header around the circumference of the inner cylinder, wherein the second inlet header is located between the first inlet header and the plurality of channels, wherein the second inlet header is in fluid communication with the plurality of channels; the plurality of channels being a microchannels. 
          However, a further embodiment of Burgers in Fig. 8 teaches a second inlet header around the circumference of the inner cylinder (vertical gap as seen in Fig 8, between rib 68 and channel 38; it is well known in the art to combine embodiments of the same reference and furthermore the second inlet header of the embodiment of Fig 8 when added to the embodiment of Fig 6 provides additional means for the (second inlet header between first inlet head 44 and channels 38, Fig 8), wherein the second inlet header is in fluid communication with the plurality of channels (second inlet header below ridge 68 in fluid communication with channels 38, Fig. 8);
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cylinder of Burgers to include a second inlet header, of the embodiment of Fig 8 when added to the embodiment of Fig 6, around the inner circumference of the second cylinder, wherein the second inlet header is located between the first inlet header and the plurality of channels, wherein the second inlet header is in fluid communication with the plurality of channels in order to provide additional means for the flow to spread more easily around the circumference of the cylinders and enables a more even distribution among the channels (col.10, lines 37-49 of Burgers).
         The embodiment of Figs. 6-6A further teaches a header ridge (ribs 68) located between first inlet header (44) and the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above), wherein the header ridge (68) is configured to prevent fluid flow from the first inlet header (44) to the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above for the second inlet header); 
       a plurality of orifices (gaps between adjacent ribs 68) in the header ridge (68) that are configured to allow fluid flow from the first inlet header (44) to the second inlet (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above for the second inlet header).
      Wadle further teaches a freezing barrel 20 having a plurality of microchannels tubes 150 (Fig. 8; par. 38).
        One ordinary skill in the art would understand that using microchannels as a channel provide more surface area for refrigerant-to-wall contact than larger tubes do in the same space to increase surface area that improves efficiency of heat transfer.
adding an air filter positioned within the interior of the insulated chamber, in order to trap moisture, particulates and other contaminants that might interfere with or cause damage to the operation of the system. 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use microchannels as a channel as taught by Wadle in order to increase surface area that improves efficiency of heat transfer.
In regards to claim 2, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches further comprising an inlet opening (inlet opening of fitting 50; Figs. 1-2) located in the outer cylinder (34) that is in fluid communication with the first inlet header (44) and an outlet opening (outlet opening of fitting 54) located in the outer cylinder (34) that is in fluid communication with the outlet header (46), wherein the inlet opening (50) and outlet opening (54) are located on opposite sides of a longitudinal axis of the outer cylinder (inlet 50 and outlet 54 on opposite sides of longitudinal axis of cylinder 34; as can be seen in Fig. 2).  
In regards to claim 3, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Burgers teaches wherein the inlet opening (50) faces in a first direction and the outlet opening (54) faces in a generally opposite direction from the first direction (as can be seen in Fig. 2, inlet and outlet at opposite side of cylinder).  
In regards to claim 4, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Burgers teaches wherein the inlet opening (50) and the outlet opening (54) each face in the same general direction (as can be seen in Fig. 6A, inlet and outlet at same side of cylinder).  
In regards to claim 5, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 3. Further, Burgers teaches wherein the inlet opening (50) is located on a top of the outer cylinder (34), (not shown in Fig 6, similar to that of Fig 2, inlet of 50 is located at top of outer cylinder 34) and the outlet opening (54) is located on a bottom of the outer cylinder (34), (outlet of 54 located at bottom of outer cylinder 34, Fig 6).  
In regards to claim 6, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, Burgers teaches wherein none of the plurality of orifices (gaps between adjacent ribs 68) are in-line with the inlet opening along a longitudinal direction of the inner cylinder (see orifices between adjacent ribs 68 located under the inlet opening in a longitudinal direction, Fig 2, present but not shown in Fig 6).  
In regards to claim 7, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches wherein the plurality of (as Burgers modified by Wadle for micro-channels, see claim 1) are in contact with the outer cylinder (34), (as can be seen in Fig. 6A).  
In regards to claim 8, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches wherein the plurality of micro-channels (as Burgers modified by Wadle for micro-channels, see claim 1) each have a geartooth profile (when viewed axially in Figs. 3-5 that channels 38 formed from corrugations appear to have a geartooth shaped profile).  
In regards to claim 9, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches wherein each of the plurality of orifices (gaps between adjacent ribs 68) include four sides (two radial sides of orifice and two sides proximate inner and outer cylinders 12 and 34, Fig. 6B), wherein three of the sides are formed by the header ridge (each radial side of orifice defined by adjacent ridge 68 and side proximate inner cylinder 12 formed by lack of ridge 68, Fig 6B) and one side is formed by an interior surface of the outer cylinder (34), (side proximate outer cylinder 34 defined by inner surface of outer cylinder, Fig. 6B).
In regards to claim 10, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 9, but fails to explicitly teach wherein a depth of each of the plurality of orifices is approximately half the height of the header ridge.  
        Burgers does however teach the height of the rib may be varied along the circumference of heat exchanger so as to vary the amount of restriction at the opening of second fluid flow passage (Column 6, lines 18-21). Therefore, a depth of each of the plurality of orifices in relative to the height of the header ridge is recognized as result-
        Therefore, since the general conditions of the claim, i.e. a depth of each of the plurality of orifices verses the height of the header ridge and design factors involved, were disclosed in the prior art by Burgers, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burgers, by setting the depth of each of the plurality of orifices is approximately half the height of the header ridge.
In regards to claim 11, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches wherein each of the plurality of orifices are rectangular shaped (orifices as gaps between adjacent ribs 68 being generally rectangular shaped, Fig. 6B).  
In regards to claim 12, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach wherein a depth of each of the plurality of orifices is approximately one third of a width of each of the plurality of orifices.  
Burgers does however teach the height of the rib may be varied along the circumference of heat exchanger so as to vary the amount of restriction at the opening of second fluid flow passage (Column 6, lines 18-21). Therefore, a depth of each of the plurality of orifices is approximately one third of a width of each of the plurality of orifices is recognized as result-effective variables, i.e. a variable which achieves a recognized 
        Therefore, since the general conditions of the claim, i.e. a depth of each of the plurality of orifices verses a width of each of the plurality of orifices and design factors involved, were disclosed in the prior art by Burgers, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Burgers, by setting a depth of each of the plurality of orifices is approximately one third of a width of each of the plurality of orifices.
In regards to claim 13, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches a method of cooling a product with the freezing cylinder of claim 1, the method comprising: providing a product to be cooled in an interior of the inner cylinder (12); 
          adding refrigerant to the first inlet header (44) through an inlet opening (inlet opening of fitting 50; Figs. 1-2) in the outer cylinder (each of the manifolds 44, 46 is provided with a fluid opening through which a liquid coolant either -enters or exits the- second fluid flow passage 38, Col. 4, lines 40-42); moving refrigerant from the first inlet header (44) to the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see claim 1) through the plurality of orifices (as modified in claim 1, after entering first manifold 44 before flowing into passages 38, fluid must pass through second inlet header, Fig 6-6B, 8); 
         moving refrigerant from the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see claim 1) to the outlet header (46) through (as Burgers modified by Wadle for micro-channels, see claim 1), (each of the manifolds 44, 46 is provided with a fluid opening through which a liquid coolant either enters or exits the second fluid flow passage 38, Col. 4, lines 40-42; after entering inlet head 44, the fluid passes through microchannel passages 38 and exits out of outlet header 46, Figs. 2, 6); and cooling the product by transferring heat from the product to the refrigerant as the refrigerant moves through the plurality of micro-channels (38), (gas to be cooled col. 3, lines 47-49, each of the manifolds 44, 46 is provided with a fluid opening through which a liquid coolant either enters or exits the second fluid flow passage 38, Col. 4, lines 40-42; well known in the art the operation of a heat exchanger, gas within space 20 being cooled within heat exchanger 100 by passing heat to refrigerant in channels 38, Fig. 6).
In regards to claim 14, Burgers discloses a freezing cylinder (cylindrical heat exchanger 10) for use in a semi-frozen product dispensing apparatus (heat exchangers, col 2, lines 47-48; heat exchangers are well known in the art to be used in a variety of applications such as use in product dispensing apparatus), the freezing cylinder (10) comprising:
         an first cylinder (12) having an inlet end and an outlet end (cylinder 12, Fig 6; inlet end proximate 48 and outlet at 52, see Fig 1-2, Fig 6; inlet now shown in Fig 6); 
         an second cylinder (34) having an inlet end and an outlet end (cylinder 34, Fig 6; inlet end proximate 48 and outlet at 52, see Fig 1-2, Fig 6; inlet now shown in Fig 6), wherein the second cylinder (34) is disposed coaxially over the inner cylinder (cylinder 34 coaxially over cylinder 12, Fig 6);
         a plurality of channels (38) on an interior surface of the second cylinder (34) that extend parallel with a longitudinal axis (A; Fig. 1) of the second cylinder (passageways 38 between ridges 58 of wall 56, Fig 6; see details ridges and passages way in Fig 4; 56 have been described above as comprising corrugated fins with rounded crests, col. 11, lines 42-43), wherein the plurality of channels are located between the first cylinder and second cylinder (channels 38 located between cylinders 12 and 34, Fig 6);
        a first inlet header (44) around the inner circumference of the second cylinder (34), (inlet header as manifold 44, Fig 6-6B), wherein the first inlet header (44) is located near the inlet end of the second cylinder (44 near inlet end at top of cylinder 34, Fig 6; see in Fig 1-2 wherein header 44 extends around inner circumference of cylinder 34 proximate inlet end);
        an outlet header (46) around the circumference of the inner cylinder (12), (outlet header as manifold 46, Fig 6-6A), wherein the outlet header is located near the outlet end of the second cylinder (46 near outlet end at bottom of cylinder 34 proximate outlet 52, Fig. 6), wherein the outlet header is in fluid communication with the plurality of channels (38), (outlet header 46 in fluid communication with end 42 of channels 38, Fig. 6).
          The embodiment as seen in Fig 6-6B of Burgers does not explicitly teach a second inlet header around the inner circumference of the second cylinder, wherein the second inlet header is located between the first inlet header and the plurality of 
          However, a further embodiment of Burgers in Fig. 8 teaches a second inlet header around the inner circumference of the second cylinder (vertical gap as seen in Fig 8, between rib 68 and channel 38; it is well known in the art to combine embodiments of the same reference and furthermore the second inlet header of the embodiment of Fig 8 when added to the embodiment of Fig 6 provides additional means for the flow to spread more easily around the circumference of the cylinders and enables a more even distribution among the channels), wherein the second inlet header is located between the first inlet header and the plurality of channels (second inlet header between first inlet head 44 and channels 38, Fig 8), wherein the second inlet header is in fluid communication with the plurality of channels (second inlet header below ridge 68 in fluid communication with channels 38, Fig. 8);
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the cylinder of Burgers to include a second inlet header, of the embodiment of Fig 8 when added to the embodiment of Fig 6, around the inner circumference of the second cylinder, wherein the second inlet header is located between the first inlet header and the plurality of channels, wherein the second inlet header is in fluid communication with the plurality of channels in order to provide additional means for the flow to spread more easily around the circumference of the cylinders and enables a more even distribution among the channels (col.10, lines 37-49 of Burgers).
 a header ridge (68) located between first inlet header (44) and the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above) and extending from the inner surface of the second cylinder (34), (ribs 68 extending from 12, Fig .6, as modified, located between first header 44 and second inlet header as gap below ribs 68, Fig. 6, 8),        wherein the header ridge (68) is configured to prevent fluid flow from the first inlet header (44) to the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above), (ribs 68 act as a fluid block between the first inlet header 44 to the modified second inlet header of embodiment in Fig. 8, Fig. 6, 8); a plurality of orifices (gaps between adjacent ribs 68) in the header ridge (68) that are configured to allow fluid flow from the first inlet header (44) to the second inlet header (as the embodiment of Figs. 6-6B modified by embodiment of Fig. 8, see above), (gaps between adjacent ribs 68, Fig. 6B).
        Wadle further teaches a freezing barrel 20 having a plurality of microchannels tubes 150 (Fig. 8; par. 38).
        One ordinary skill in the art would understand that using microchannels as a channel provide more surface area for refrigerant-to-wall contact than larger tubes do in the same space to increase surface area that improves efficiency of heat transfer.
adding an air filter positioned within the interior of the insulated chamber, in order to trap moisture, particulates and other contaminants that might interfere with or cause damage to the operation of the system. 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use microchannels as a channel as 
In regards to claim 15, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Burgers teaches, and further comprising an inlet opening (inlet opening of fitting 50) located in the second cylinder (34) that is in fluid communication with the first inlet header (44), (inlet opening of fitting 50 in communication with inlet header 44, Fig. 2, present but not shown in Fig. 6) and an outlet opening (inlet opening of fitting 54) located in the second cylinder (34) that is in fluid communication with the outlet header (46), (outlet opening of fitting 54 in communication with outlet header 46, Fig. 6), wherein the inlet opening (50) and outlet opening (54) are located on opposite sides of a longitudinal axis of the second cylinder (as can be seen in Fig. 2, inlet and outlet 50 and 54 on opposite sides of longitudinal axis of cylinder 34).
In regards to claim 16, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Burgers teaches wherein the inlet opening (50) faces in a first direction and the outlet opening (54) faces in a generally opposite direction from the first direction (as can be seen in Fig. 2, inlet and outlet at opposite side of cylinder).  
In regards to claim 17, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Burgers teaches wherein the inlet opening (50) and the outlet opening (54) each face in the same general direction (as can be seen in Fig. 6A, inlet and outlet at same side of cylinder).  
In regards to claim 18, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 16. Further, Burgers teaches wherein the inlet opening (50) is located on a top of the outer cylinder (in Fig. 6, similar to that of Fig. 2, inlet of 50 is located at top of cylinder 34) and the outlet opening (54) is located on a bottom of the outer cylinder (outlet of 54 located at bottom of cylinder 34, Fig. 6).  
In regards to claim 19, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Burgers teaches wherein none of the plurality of orifices (gaps between adjacent ribs 68) are in-line with the inlet opening along a longitudinal direction of the inner cylinder (see orifices between adjacent ribs 68 located under the inlet opening in a longitudinal direction, Fig. 2, not shown in Fig. 6).
In regards to claim 20, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Burgers teaches wherein the plurality of micro-channels (as Burgers modified by Wadle for micro-channels, see claim 1) are in contact with the inner cylinder (12), (see channels 38 in Fig. 6, see further detailed description Fig. 4; an annular space 36 being formed between the middle wall 12 and outer wall 34, a second fluid flow passage 38 is defined within the annular space 36, col. 4, lines 18-20).
In regards to claim 21, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Burgers teaches wherein the plurality of micro-channels (as Burgers modified by Wadle for micro-channels, see claim 1) each have a geartooth profile (when viewed axially, such as in Fig 3-5, channels formed from corrugations of 38 appear to have a generally geartooth shaped profile).
In regards to claim 22, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 14. Further, Burgers teaches wherein each of the plurality of orifices (gaps between adjacent ribs 68) include four sides (two radial side-s of orifice adjacent the header ridge and two sides proximate first and second cylinders 12 and 34, Fig 6B), wherein three of the sides are formed by the header ridge (each radial side of orifice defined by adjacent ridge 68 and side proximate second cylinder 34 formed by lack of ridge 68, Fig. 6B) and one side is formed by an exterior surface of the inner cylinder (side proximate first cylinder 12 defined by exterior of first cylinder between adjacent ridges 68, Fig. 6B).  
In regards to claim 23, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 22, but fails to explicitly teach wherein a depth of each of the plurality of orifices is approximately half the height of the header ridge.  
        Burgers does however teach the height of the rib may be varied along the circumference of heat exchanger So as to vary the amount of restriction at the opening 40 of second fluid flow passage (Column 6, lines 18-21). Therefore, a depth of each of the plurality of orifices in relative to the height of the header ridge is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to minimize any obstruction of the second fluid flow passage (Column 9, lines 34-35). 
        Therefore, since the general conditions of the claim, i.e. a depth of each of the plurality of orifices verses the height of the header ridge and design factors involved, 
In regards to claim 24, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Burgers teaches wherein each of the plurality of orifices are rectangular shaped (orifices as gaps between adjacent ribs 68 being generally rectangular shaped, Fig. 6B).  
In regards to claim 25, Burgers as modified meets the claim limitations as set forth above in the rejection of claim 24, but fails to explicitly teach wherein a depth of each of the plurality of orifices is approximately one third of a width of each of the plurality of orifices.  
         Burgers does however teach the height of the rib may be varied along the circumference of heat exchanger so as to vary the amount of restriction at the opening of second fluid flow passage (Column 6, lines 18-21). Therefore, a depth of each of the plurality of orifices is approximately one third of a width of each of the plurality of orifices is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to minimize any obstruction of the second fluid flow passage 38 (Column 9, lines 34-35). 
        Therefore, since the general conditions of the claim, i.e. a depth of each of the plurality of orifices verses a width of each of the plurality of orifices and design factors involved, were disclosed in the prior art by Burgers, it is not inventive to discover the 

                                               Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 3763   





/CASSEY D BAUER/Primary Examiner, Art Unit 3763